Robson, J. (dissenting):
The controversy arises in an effort to oust defendant from the office of supervisor of the town of Hamlin. It appears that at the town meeting held in November, 1911, the defetidánt as a candidate for the office of supervisor received a clear and substantial majority of the votes cast by the electors. At the time of the election he was a trustee of a school district in that town. He afterwards resigned as such trustee, and thereupon assumed to qualify .and act as supervisor of the town. Relator was the supervisor of the town at the time of the election and still holds the office, if defendant has not been legally chosen and qualified as his successor. (Pub, Off. Law [Consol. Laws, chap. 47; Laws of 1909, chap. 51], § 5.) By section 81 of the Town .Law (Consol. Laws, *899chap. 63; Laws of 1909, chap. 63) it is, among other things, provided that no “ trustee of a school district * * * shall be eligible to the office of supervisor of any town or ward in this State.” A similar provision, which then appeared in section 60 of the Town Law (Gren. Laws, chap. 30; Laws of 1890, chap. 569), was considered in People v. Purdy (154 N. Y. 439) and it was there held that “'a school trustee is not only incapable of holding the office of supervisor, but also of being elected to that office.” That case is, as is conceded, decisive authority that defendant has no right to the office of supervisor unless the statute referred to above has been, as is claimed by the defendant, repealed, or limited in effect, not directly, it is true, but by necessary implication by another statutory provision which now appears in section 333 of the Education Law. The part of this section •to which defendant points as accomplishing this result reads as follows: “A trustee or a member of a board of education vacates his office by the acceptance of either the office of school commissioner or supervisor.” This provision that a trustee of a school district by accepting the office of supervisor vacates his office as trustee appeared for the first time in section 149 of the Education Law (Consol. Laws, chap. 16; Laws of 1909, chap. 31). When the Education Law was in 1910 amended and further consolidation of independent general statutes effected (Consol. Laws, chap. 16; Laws of 1910, chap. 140) the same provision was included as a part of section 333 of that law. The argument in support of defendant’s position that this new provision has so far repealed the express direction of section 81 of the Town Law that no school trustee is eligible for the office of supervisor, that such trustee is now at least eligible for election as supervisor, is tersely stated by Benton, J., in his opinion written in disposing of another proceeding involving a consideration of this same controversy. Defendant adopts the statements of the learned justice as adequately presenting his position on this appeal, quoting in his brief as follows: “ It goes without saying that a person cannot accept an office until he is elected to it. If it be true that a school trustee cannot be elected to the office of supervisor, section 149 of the Education Law is meaningless. Courts are not permitted to interpret as meaningless, statutory-enactments. It must be now held that a trustee can accept such office and it must be held therefore, too, that if he can accept it he can be elected to it.” This reasoning is persuasive; but is it strictly true that the provision that a trustee vacates his office when he accepts the office of supervisor is necessarily meaningless if “a school trustee cannot be elected to the office of supervisor ? ” Suppose, for instance, A had been elected as supervisor. He has a certain number of days after his election in which to take arid file with the town clerk his oath of office. The filing of the oath is deemed his acceptance of the office. (Town Law, § 83.) He is not a supervisor until he has done this. Suppose, also, that after his election and before his acceptance of the office he is elected a school trustee. He is eligible for such election because he is not yet a supervisor; and he must accept such election or pay a penalty imposed by section 339 of the Education Law: But under the provision of the Education Law that a trustee by accepting the office of supervisor vacates his *900office as trustee he may then accept the office of supervisor and escape the penalty imposed for refusing to act as trustee. In such a case, 'which is by no means an impossible situation, this provision of the Education Law is not “meaningless,” as defendant asserts; for in the case supposed .the person elected supervisor was not a trustee at the time of his election to the former office. Other conditions', in which such a provision could be properly considered as serviceably applying, are suggested in the brief for appellant. In the process of ascertaining whether the provisions of an earlier statute have been repealed by implication it should constantly be borne in mind that such repeals are not favored by the courts. Indeed, judicial expression has gone to the extent of suggesting that “The leaning of the courts is so strong against repealing the positive provisions of a former statute by construction as almost to establish the doctrine of no repeal by implication.” (Davis, Supreme Lodge, Knights of Honor, 165 N. Y. 159, 166.) I have already attempted to show that section 232 of the Education Law has an “ office or function” which may fairly be assigned to it which does not involve a repeal of the eligibility provision of section 81 of the Town Law. If it is possible to assign to the former provision such “office or function,” then both must stand. (Woods v. Supervisors, ete.; 136 N. Y. 403, 409.) For the reasons stated I conclude that the enactment of the provision for the automatic vacation of the office of trustee by his acceptance of the office of supervisor did not repeal, or limit, the effect of the eligibility requirements of section 81 of the Town Law; and, therefore, defendant, being then a school trustee, was at the time of his election incapable of being voted for as a candidate for the office of supervisor. I think the order should be reversed and motion for judgment granted. Kruse, J., concurred.